                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CIVIL ACTION NO. 5:18-CV-182-TBR

KEMBLE SMITH,                                                                            Plaintiff

v.

WESTLAKE VINYLS, INC.,                                                                 Defendant

                             MEMORANDUM OPINION & ORDER

        This matter is before the Court upon Defendant Westlake Vinyls, Inc.’s Motion to Dismiss.

(R. 6). Fully briefed, this matter is ripe for adjudication. For the reasons that follow, the

Defendant’s Motion to Dismiss, (R. 6), is HEREBY GRANTED.




BACKGROUND

        The following background information is taken from Plaintiff Kemble Smith’s Complaint

and, at this stage of the litigation, treated as fact by the Court.

        Smith worked for Westlake Vinyls in the chlorine unit of Westlake’s chemical processing

plaint in Calvert City, Kentucky as a chemical operator/bulk handler. As a part of his job, Smith

was responsible for issuing safe work permits (“SWP”) when maintenance or repair work orders

were presented to him. Prior to issuing the SWP, the equipment to be repaired or worked on was

to be made safe and prepared for maintenance by the chemical operator/bulk handler. This

generally included shutting the equipment down or insuring that it was “locked out.” Plaintiff

alleges that, contrary to Westlake’s written policy, it was common practice for one chemical

operator/bulk handler to sign the initials of another chemical operator/bulk handler to an SWP if

that other chemical operator/bulk handler had “locked out” the equipment.



                                                    1
       On September 28, 2017 conforming to that common practice, Smith signed the initials of

another chemical operator/bulk handler, Dallas Ridenour, to an SWP. After it became clear that

Ridenour had not performed the lock out properly on the equipment related to the SWP to which

Smith had signed Ridenour’s initials, Smith was instructed by his supervisor to properly lock out

the piece of equipment in question. The SWP bearing Ridenour’s initials was provided to the

production superintendent, Ronnie Wright. Wright suspended Smith the next day, and on

October 18, 2017 smith was terminated. Dallas Ridenour was not terminated.

       When Smith was terminated, he was a member of the International Association of

Machinists and Aerospace Workers, AFL-CIO, and Local Lodge No. 2781 (“Union”). The

Union and Westlake had in place a collective bargaining agreement (“CBA”) spanning from

November 1, 2014 to October 31, 2019.

       On November 28, 2018, Plaintiff file the instant lawsuit against Westlake. Smith’s

Complaint contains three Counts: I – Violation of KRS § 336.130, II – Violation of Collective

Bargaining Agreement, and III – Punitive Damages. Under Count I, Smith alleges that Westlake

“by and through its employees, agents, and representatives, terminated Plaintiff’s employment

based on personal grievances stemming from the hostile and intimidating work environment

created by the Defendant’s employees, agents, and representatives, and such actions of

Defendant were wrongful, intentional, willful, deliberate, knowing, and malicious, and are

contrary to the fundamental and well-defined policy as evidenced in KRS § 336. 130.” Next,

Under Count II, Smith claims that “to the extent Plaintiff’s state law-based claims in Count I are

found by the Court to be preempted by application of § 301 of the Labor Management Relations

Act (“LMRA”), 1947, 29 U.S.C. § 185, Plaintiff alleges that Defendant’s termination of

Plaintiff’s employment was in violation of the CBA referenced herein.” Smith goes on to assert



                                                2
that “Plaintiff suffered damages for which reference to the subject CBA is required to determine

the amount thereof to which Plaintiff is entitled as a direct and proximate result of Defendant’s

wrongful termination of Plaintiff’s employment.” Finally, under Count III, Smith claims that his

wrongful termination warrants the imposition of punitive damages against Westlake. Westlake

now moves to dismiss Smith’s Complaint in its entirety pursuant to Federal Rules of Civil

Procedure 12 (b)(1) and 12(b)(6).



STANDARD

   A. Motion to Dismiss Pursuant 12(b)(1).

       Pursuant to Federal Rule of Civil Procedure 12(b)(1), a party may assert by motion the

defense of “lack of subject-matter jurisdiction.” Fed. R. Civ. P. 12(b)(1). “A Rule 12(b)(1)

motion can either attack the claim of jurisdiction on its face, in which case all allegations of the

plaintiff must be considered as true, or it can attack the factual basis for jurisdiction, in which

case the trial court must weigh the evidence and the plaintiff bears the burden of proving that

jurisdiction exists.” DLX, Inc. v. Kentucky, 381 F.3d 511, 516 (6th Cir. 2004). “A facial attack on

the subject-matter jurisdiction alleged in the complaint questions merely the sufficiency of the

pleading.” Gentek Bldg. Prods. v. Sherwin-Williams Co., 491 F.3d 320, 330 (6th Cir. 2007). In a

challenge to the factual basis, however, the court “is free to weigh the evidence and satisfy itself

as to the existence of its power to hear the case . . . no presumptive truthfulness attaches to

plaintiff's allegations, and the existence of disputed material facts will not preclude the trial court

from evaluating for itself the merits of jurisdictional claims.” RMI Titanium Co. v. Westinghouse

Elec. Corp., 78 F.3d 1125, 1134 (6th Cir. 1996) (quoting Mortensen v. First Fed. Sav. & Loan

Ass’n, 549 F.2d 884, 890-91 (3d Cir. 1977)). Therefore, while, “when a Rule 12(b)(6) motion is



                                                   3
converted to a Rule 56 motion for summary judgment, the court, upon finding genuine issues as

to material facts, must deny the motion; . . . on a Rule 12(b)(1) challenge to subject matter

jurisdiction, the court is empowered to resolve factual disputes.” Id. (quoting Rogers v. Stratton

Indus., Inc., 798 F.2d 913, 915 (6th Cir. 1986)). Finally, “[i]f the court determines at any time

that it lacks subject-matter jurisdiction, the court must dismiss the action.” Fed. R. Civ. P.

12(h)(3); see also Bauer v. RBX Indus. Inc., 368 F.3d 569 (6th Cir. 2004).

   B. Motion to Dismiss Pursuant to Rule 12(b)(6).

       The 12(b)(6) standard for failure to state a claim on which relief can be granted “governs

dismissals for failure to state a claim under [§ 1915(e)(2)(B)(ii)] because the relevant statutory

language tracks the language in Rule 12(b)(6).” Hill v. Lappin, 630 F.3d 468, 471 (6th Cir.

2010). Under that standard, a complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to survive a motion

to dismiss under Rule 12(b)(6), a party must “plead enough ‘factual matter’ to raise a ‘plausible’

inference of wrongdoing.” 16630 Southfield Ltd. P'ship v. Flagstar Bank, F.S.B., 727 F.3d 502,

504 (6th Cir. 2013) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d

868 (2009)). A claim becomes plausible “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556, 127 S. Ct. 1955,

167 L. Ed. 2d 929 (2007)).

       When applying the Rule 12(b)(6) standard, the court must presume all of the factual

allegations in the complaint are true. Total Benefits Planning Agency, Inc. v. Anthem Blue Cross

& Blue Shield, 552 F.3d 430, 434 (6th Cir. 2008) (citing Great Lakes Steel v. Deggendorf, 716

F.2d 1101, 1105 (6th Cir. 1983)). “The court need not, however, accept unwarranted factual



                                                  4
inferences.” Id. (citing Morgan v. Church's Fried Chicken, 829 F.2d 10, 12 (6th Cir. 1987)).

Should the well-pleaded facts support no “more than the mere possibility of misconduct,” then

dismissal is warranted. Iqbal, 556 U.S at 679. The Court may dismiss the case “only if, after

drawing all reasonable inferences from the allegations in the complaint in favor of the plaintiff,

the complaint still fails to allege a plausible theory of relief.” Garceau v. City of Flint, 572 F.

App’x. 369, 371 (6th Cir. 2014) (citing Iqbal, 556 U.S. at 677-79). “Pro se complaints are to be

held ‘to less stringent standards than formal pleadings drafted by lawyers,’ and should therefore

be liberally construed.” Otworth v. Budnik, 594 F. App'x 859, 861 (6th Cir. 2014) (quoting

Williams v. Curtin, 631 F.3d 380, 383 (6th Cir. 2011) (citation omitted)).

       Under the 12(b)(6) standard, the Court may consider “exhibits attached [to the complaint]

. . so long as they are referred to in the [c]omplaint and are central to the claims contained

therein.” Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008) (citing Amini v. Oberlin Coll., 259

F.3d 493, 502 (6th Cir. 2001)). “Under certain circumstances, however, a document that is not

formally incorporated by reference or attached to a complaint may still be considered part of the

pleadings” for the purpose of a 12(b)(6) motion to dismiss. Greenberg v. The Life Ins. Co. of Va.,

177 F.3d 507 (6th Cir. 1999). When a document is mentioned in the complaint and is a necessary

part of the plaintiffs claim, the defendant may submit a copy of the document to the court

attached to a motion to dismiss. Id. The motion to dismiss does not need to be converted to a

motion for summary judgment when a document central to the complaint is attached to the

motion to dismiss. Id.




                                                   5
DISCUSSION

       Westlake moves to dismiss each of Smith’s claims based on various arguments. The

Court will move claim by claim, addressing each of Westlake’s arguments in turn.

   A. Count I – Violation of KRS § 336.130

       Westlake argues that Smith’s wrongful termination in violation of KRS § 336.130 claim

should be dismissed for three reasons. First, Smith’s Complaint contains nothing more than

vague allegations, which fail to state a claim under the Iqbal/Twombly standard and fall outside

KRS § 336.130’s scope. Second, even if Smith has stated a claim under KRS § 336.130, that

claim is preempted by Sections 7 and 8 of the National Labor Relations Act (“NLRA”). Third, if

Smith’s claim is not preempted by the NLRA, to the extent Smith’s claim depends on

interpreting the CBA, it is preempted by Section 301 of the Labor Management Relations Act

(“LMRA”). The Court will address Westlake’s arguments in the order they have been made.

   1) Smith States a Claim Under KRS § 336.130.

       Westlake argues that Smith’s vague allegations do not pass muster under the

Iqbal/Twombly standard and fail to state a wrongful termination claim pursuant to KRS §

336.130 because they do not allege that Smith was prohibited from organizing, collectively

bargaining, striking, or picketing, nor do they allege that he was subjected to violence,

intimidation, threats or coercion in the exercise of such activities. Smith responds arguing that

the Iqbal/Twombly standard does not apply here and that his Complaint indeed contains factual

allegations sufficient to state a wrongful termination claim under KRS § 336.130. Smith cites

two sections of his Complaint that he believes state a viable wrongful termination claim under

KRS § 336.130—Paragraphs 21 and 22. Those paragraphs read as follows:

       21. During Plaintiff’s term of employment with Defendant, and in particular during the
       term of the CBA referenced herein, Defendant, by and through its employees, agents, and

                                                 6
       representatives, created a hostile intimidating, and threatening work environment for
       Plaintiff and subjected Plaintiff to continuous and repeated threats of termination despite
       Plaintiff’s 27-year work history with no reprimands, suspensions, or prior terminations.

       22. That Defendant, by and through its employees, agents, and representatives,
       terminated Plaintiff’s employment based on personal grievances stemming from the
       hostile and intimidating work environment created by Defendant’s employees, agents,
       and representatives, and such actions of Defendant were wrongful, intentional, willful,
       deliberate, knowing, and malicious, and are contrary to the fundamental and well-defined
       public policy as evidenced in KRS § 336.130.

(R. 1). While the Court agrees that Smith’s Complaint is in large part vague allegations and

conclusory statements, based on Paragraph 22, the Court finds that Smith has done the bare

minimum so as to establish a wrongful termination claim pursuant to KRS § 336.130.

       As an initial matter, the Court notes that contrary to Smith’s suggestion, the

Iqbal/Twombly standard is unequivocally just as applicable here as it is to every civil case filed

within the federal court system. Hensley Mfg. v. ProPride, Inc., 579 F.3d 603, 609 n.4 (6th Cir.

2009) (“The Supreme Court has recently clarified that its decision in Twombly “expounded the

pleading standard for ‘all civil actions,’” despite the fact that Twombly itself arose in the context

of an antitrust suit.” (quoting Ashcroft v. Iqbal, 556 U.S. 662, 129 S. Ct. 1937, 1953, 173 L. Ed.

2d 868 (2009))). As such, while Smith “need not plead with such specificity as to indicate each

and every instance where his employer, by and through its employees, agents, and

representatives, created a hostile and intimidating work environment,” (R. 12), he certainly needs

to tender to the Court more than “‘naked assertions’ devoid of ‘further factual enhancement.’”

Ashcroft, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557)). With this in mind, the Court

moves to Smith’s wrongful termination claim.

       Kentucky allows “an employer [to] discharge his at-will employee for good cause, for no

cause, or for a cause that some might view as morally indefensible.” Firestone Textile Co. Div.,

Firestone Tire & Rubber Co. v. Meadows, 666 S.W.2d 730, 731 (Ky. 1983) (citing Prod. Oil Co.

                                                  7
v. Johnson, 313 S.W.2d 411 (Ky. 1958)); Scroghan v. Kraftco Corp., 551 S.W.2d 811 (Ky. Ct.

App. 1977)). But to that general rule, Kentucky recognizes a limited exception for terminations

against public policy. Grzyb v. Evans, 700 S.W.2d 399, 401 (Ky. 1985); accord Hall v. Consol of

Ky. Inc., 162 F. App’x 587, 589-90 (6th Cir. 2006). The exception is narrow: The employee’s

discharge must be “contrary to a fundamental and well-defined public policy as . . . evidenced by

a constitutional or statutory provision.” Grzyb, 700 S.W.2d at 401.

       Here, Smith claims that his termination violated KRS § 336.130. KRS § 336.130 reads in

pertinent part:

   (1) Employees may, free from restraint or coercion by the employers or their agents,
       associate collectively for self-organization and designate collectively representatives of
       their own choosing to negotiate the terms and conditions of their employment to
       effectively promote their own rights and general welfare. Employees, collectively and
       individually, may strike, engage in peaceful picketing, and assemble collectively for
       peaceful purposes. . . .

   (2) Neither employers or their agents nor employees or associations, organizations or groups
       of employees shall engage or be permitted to engage in unfair or illegal acts or practices
       or resort to violence, intimidation, threats or coercion.

The Court agrees with Westlake that, at first blush, the vague allegations in Smith’s Complaint

appear to fall outside KRS § 336.130’s scope. As Westlake points out, Smith’s Complaint makes

no mention of Smith being prohibited from striking, picketing, or organizing for concerted

activity of any kind. However, upon closer scrutiny, the Court finds that Smith’s allegation that

he was fired for filling personal grievances likely falls within the intended scope of KRS §

336.130.

       As Westlake properly states, KRS § 336.130 parallels Sections 7 and 8 of the NLRA. See

Salter v. Active Transp. Co., No. CIV.A. 398CV00506H, 1998 WL 34077713, at *4 (W.D. Ky.

Nov. 16, 1998). Similar to KRS § 336.130, Sections 7 and 8 give employees “the right to self-

organization, to form, join, or assist labor organizations, to bargain collectively through

                                                  8
representatives of their own choosing, and to engage in other concerted activities for the purpose

of collective bargaining,” and prohibit employers from “interfer[ing] with, restrain[ing], or

coerc[ing] employees in the exercise of the rights guaranteed in section 7,” and from

“dominat[ing] or interfer[ing] with the formation or administration of any labor organization.”

       It is well settled law that engaging in the grievance process constitutes concerted union

activity that is safeguarded by Sections 7’s and 8’s respective protections and prohibitions. See

OPW Fueling Components v. N.L.R.B., 443 F.3d 490, 496 (6th Cir. 2006); Jackson v. Teamsters

Local Union 922, 991 F. Supp. 2d 71, 79 (D.D.C. 2014); Broadbent v. Elliot-Lewis Corp., No.

1:07 CV 0314, 2007 U.S. Dist. LEXIS 67051, at *12 (N.D. Ohio Sep. 11, 2007). As Justice

Brennan has persuasively reasoned, “it would make little sense for § 7 to cover an employee’s

conduct while negotiating a collective-bargaining agreement, including a grievance mechanism

by which to protect the rights created by the agreement, but not to cover an employee’s attempt

to utilize that mechanism to enforce the agreement.” NLRB v. City Disposal Sys., Inc., 465 U.S.

822, 836, 104 S. Ct. 1505, 1513 (1984).

       The Court finds that it would be just as nonsensical for KRS § 336.130—which parallels

the protections provided to employees in Sections 7’s and 8’s of the NLRA—not to protect an

employee’s attempt to utilize the grievance process. If Sections 7 and 8 respective protections

and prohibitions serve to safeguard an employee’s right to utilize the grievance process, so must

their state law parallel, KRS § 336.130. Thus, by alleging that he was terminated in retaliation

for filing grievances, the Court finds that Smith has indeed stated factual allegations which give

rise to a wrongful termination claim under KRS § 360.130.




                                                 9
   2) Smith’s KRS § 336.130 Claim is Preempted by the NLRA.

          Relying on San Diego Building Trades Council v. Garmon, 359 U.S. 236, 79 S. Ct. 773,

3 L. Ed. 2d 775 (1959) and this Courts holding in Smith v. Excel Maintenance Services, 617 F.

Supp. 2d 520 (W.D. Ky. 2008), Westlake argues that to the extent Smith may state a KRS §

360.130 claim, any such claim is preempted by the NLRA. Smith responds, arguing that

according to United Automobile, Aerospace & Agricultural Implement Workers of America

Local 3047 v. Hardin County., Kentucky., 842 F.3d 407 (6th Cir. 2016), “NLRA preemption of

laws regulating union-security agreements has not been fully concretized.” (R. 12 (quoting Id. at

412)). The Court finds that while some aspects of NLRA preemption may not be “fully

concretized,” this does not save Smith’s claim.

          In Garmon, the Supreme Court held that when an activity is protected under § 7 or

prohibited under § 8 of the NLRA, or even arguably protected or prohibited, both the States and

the federal courts “must defer to the exclusive competence of the National Labor Relations

Board if the danger of state interference with national policy is to be averted.” Garmon, 359 U.S.

at 245. This holding has become known as the Garmon rule, or Garmon preemption. “The

Garmon rule prevents States not only from setting forth standards of conduct inconsistent with

the substantive requirements of the NLRA, but also from providing their own regulatory or

judicial remedies for conduct prohibited or arguably prohibited by the Act.” Wis. Dep’t of Indus.,

Labor & Human Rels. v. Gould, Inc., 475 U.S. 282, 286, 106 S. Ct. 1057, 89 L. Ed. 2d 223

(1986).

          This Court applied the Garmon rule in Smith v. Excel Maintenance Services, 617 F. Supp.

2d 520 (W.D. Ky. 2008). In Excel Maintenance Services the plaintiff brought a wrongful

termination claim against the defendant pursuant to KRS § 336.130, alleging that he was



                                                  10
terminated in retaliation for orchestrating a meeting between the employees and the defendant at

which conditions of employment and issues affecting job performance were negotiated. The

Court held that the plaintiff’s conduct and resulting termination were respectively protected

under Section 7 and prohibited under Section 8 of the NLRA. Consequently, the Garmon rule

applied so as to preempt KRS § 336.130, thereby stripping the Court of its jurisdiction to hear

the plaintiff’s retaliatory termination claim.

       This case is analogous to Excel Maintenance Services. Just like the plaintiff in Excel

Maintenance Services, Smith has brought a claim based on conduct protected by Section 7 of the

NLRA (utilizing the grievance process) and resulting retaliation prohibited by Section 8 of the

NLRA (wrongful termination for engaging in conduct protected by Section 7). Thus, just like

Excel Maintenance Services, the Garmon rule applies here, demanding that the Court dismiss

Smith’s wrongful termination claim because the National Labor Relations Board has proper

jurisdiction over that claim—not this Court.

       With that being said, the Court is well aware that the Garmon rule is not universally

applicable. There are exceptions to the Garmon rule: “(1) where Congress has affirmatively

indicated that judicial power should exist; (2) where the Court cannot presume Congress meant

to ‘intrude so deeply into areas traditionally left to local law’; and (3) where the law is so

structured ‘that judicial supervision will not disserve the interests promoted by the federal labor

statutes.’” McGlone v. Cintas Corp., NO. 93-6062, 1994 U.S. App. LEXIS 24588, at *7 (6th Cir.

Sep. 8, 1994) (quoting Motor Coach Employees v. Lockridge, 403 U.S. 274, 91 S. Ct. 1909, 29

L. Ed. 2d 473 (1971)). However, Smith does not argue that any of these exceptions apply here.

       Instead, without explanation as to how it applies, Smith cites United Automobile,

Aerospace & Agricultural Implement Workers of America Local 3047 v. Hardin County.,



                                                  11
Kentucky., 842 F.3d 407 (6th Cir. 2016) for the proposition that “preemption under the NLRA is

not as clear as Westlake would like this Court to believe.” (R. 12). But United Automobile was

concerned with whether the term “state” in Section 14(b) of the NLRA included counties. See id.

The Court fails to see how that relates to the case sub judice. And while United Automobile

indeed makes clear that some aspects of NLRA preemption are not “concretized,” as Westlake

points out, the rule demanding that the court cede jurisdiction to the National Labor Relations

Baord when the conduct at issue is even arguably protected or prohibited by Sections 7 and 8 of

the NLRA has been set in stone for some sixty years. See Garmon, 359 U.S. 236.

       Thus, the Court finds that Smith’s wrongful termination claim in violation of KRS §

336.130 is preempted by the NLRA. Consequently, this Court has no jurisdiction over that claim.

The Court need not proceed to Westlake’s argument that Count I is also preempted by Section

301 of the LMRA. Westlake’s motion to dismiss Count I of Smith’s Complaint for lack of

jurisdiction is granted. Because there are no additional facts that Smith could plead that would

grant the Court jurisdiction of his KRS § 336.130 claim, that claim is dismissed with prejudice.

See DBI Investments, LLC v. Blavin, 617 F. App’x 374, 385 (6th Cir. 2015) (“[A] complaint may

be dismissed without leave to amend where the amendment would be futile.” (citing Morse v.

McWhorter, 290 F.3d 795, 800 (6th Cir.2002))).

   B. Smith Fails to State a Claim for Violation of the CBA.

       Smith brings a claim against Westlake for violation of the CBA pursuant to Section 301

of the LMRA. Westlake moves for dismissal of that claim for two reasons. First, Smith has

failed to sufficiently allege which provision of the CBA Westlake violated or how they violated

that provision by terminating him. Second, Smith failed to allege that he exhausted the grievance

process prior to filing suit. In response, Westlake argues that it need not plead with the level of



                                                 12
specificity suggested by Westlake and that if the Court accepts Westlake’s argument, “it would

essentially require every plaintiff to plead with a level of specificity that is not required in federal

court complaints.” (R.12). The Court disagrees.

        “It is a basic tenet of contract law that a party can only advance a claim of breach of

written contract by identifying and presenting the actual terms of the contract allegedly

breached.” Young v. Int'l Union, UAW, Local 651, 148 F. Supp. 3d 602, 616 (E.D. Mich. 2015)

(quoting Harris v. Am. Postal Workers Union, No. 98-1734, 1999 U.S. App. LEXIS 26601 (6th

Cir. Oct. 19, 1999)); see also Northampton Restaurant Group, Inc. v. FirstMerit Bank, N.A., 492

Fed. Appx. 518, 522 (6th Cir. 2012). Furthermore, the Court is not required to accept as true

legal conclusions asserted in the Complaint. Iqbal, 556 U.S. at 678. The bare bones statement

that a defendant breached a contract, unaccompanied by any other support or factual allegation,

is simply not enough to survive a motion to dismiss. Ross v. PennyMac Loan Servs. LLC, 761 F.

App’x 491, 495 (6th Cir. 2019) (holding that a plaintiff cannot establish a breach of contract

claim by simply claiming a defendant breached the contract by breaching the contract).

        Here, Smith fails to identify which CBA provision Westlake violated or how Smith’s

termination violated that CBA provision. Instead, Smith’s Complaint states—without further

explanation, facts, or reference to a specific CBA provision—the vague legal conclusion that his

termination breached the CBA’s terms. Such a Complaint does not rise beyond the bar set by

Iqbal/Twombly, which is indeed applicable here, despite Smith’s assertions otherwise. As such,

the Court need not address Westlake’s exhaustion argument. Westlake’s motion to dismiss

Smith’s claim against it for violating the CBA is granted. Count II is dismissed. Because Smith

might cure the deficiencies upon which the dismissal is predicated by the including additional

factual allegations, the Court’s dismissal of this claim is without prejudice.



                                                  13
   C. Smith’s Punitive Damages Claim Cannot Stand Alone.

       Smith pleads punitive damages as a standalone claim. This is improper. “[A] claim for

punitive damages is not a separate cause of action, but a remedy potentially available for another

cause of action.” Dalton v. Animas Corp., 913 F. Supp. 2d 370, 378 (W.D. Ky. 2012) (citing

Toon v. City of Hopkinsville, 2011 U.S. Dist. LEXIS 40830, 2011 WL 1560590, at *3 (W.D. Ky.

April 14, 2011) (citing Salisbury v. Purdue Pharma, L.P., 166 F. Supp. 2d 546, 548, n. 1 (E.D.

Ky. 2001))). As all of Smith’s claims have been dismissed, his claim for punitive damages has

nothing on which to attach itself and must also be dismissed. Should Smith choose to refile his

claim for violation of the CBA pursuant to Section 301 of the LMRA, he is free to at that time to

claim punitive damages as a potential remedy.



CONCLUSION

       For the forgoing reasons, and the Court being otherwise sufficiently advised, Defendant
Westlake Vinyls, Inc.’s Motion to Dismiss, (R. 6), is HEREBY GRANTED. The Court
ORDERS as follows:
   1) Count I – Violation of KRS § 336.130 is dismissed with prejudice.
   2) Count II – Violation of Collective Bargaining Agreement is dismissed with leave to
       refile.
   3) Count III – Punitive Damages is not a standalone cause of action and is dismissed.
       Should Smith elect to refile his claim against Westlake for violation of the CBA, he free
       to plead punitive damages as a potential remedy at that time.
The Court will enter a separate Judgment consistent with this Memorandum Opinion & Order.
       IT IS SO ORDERED.




cc. counsel                                              July 24, 2019



                                                14
